 Fill in this information to identify your case:

 Debtor 1                 LARRY EDMOND WEBB, Sr.
                          First Name                        Middle Name              Last Name

 Debtor 2                 STEPHANIE JANIECE WEBB
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF TENNESSEE

 Case number           1:17-bk-05524
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         BADCOCK FURNITURE                                    Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       LR FURNITURE AND                                   Reaffirmation Agreement.
    property             ENTERTAINMENT CABINET                              Retain the property and [explain]:
    securing debt:



    Creditor's         FARMERS HOME FURNITURE                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of DINETTE SET/WASHER AND                                   Reaffirmation Agreement.
    property       DRYER                                                    Retain the property and [explain]:
    securing debt: (PURCHASED AUG. 2016)



    Creditor's         INLAND BANK AND TRUST                                Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2014 CHRYSLER 300 50K miles                        Reaffirmation Agreement.
    property             (REAFFIRM)                                         Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




              Case 1:17-bk-05524                     Doc 64          Filed 10/30/19 Entered 10/30/19 11:14:56             Desc Main
                                                                     Document     Page 1 of 2
 Debtor 1      LARRY EDMOND WEBB, Sr.
 Debtor 2      STEPHANIE JANIECE WEBB                                                                 Case number (if known)    1:17-bk-05524

     securing debt:



     Creditor's    INLAND BANK AND TRUST                                    Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2013 BUICK REGAL 99K miles                          Reaffirmation Agreement.
     property           (REAFFIRM)                                          Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               JENNA GRAGMERE APTS                                                                                 No

                                                                                                                                  Yes

 Description of leased        ASSUME RESIDENTIAL LEASE
 Property:

 Lessor's name:               METRO PCS                                                                                           No

                                                                                                                                  Yes

 Description of leased        ASSUME PHONE SERVICE CONTRACT
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ LARRY EDMOND WEBB, Sr.                                                   X /s/ STEPHANIE JANIECE WEBB
       LARRY EDMOND WEBB, Sr.                                                           STEPHANIE JANIECE WEBB
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        October 30, 2019                                                 Date     October 30, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




           Case 1:17-bk-05524                        Doc 64          Filed 10/30/19 Entered 10/30/19 11:14:56                             Desc Main
                                                                     Document     Page 2 of 2
